J-S60016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    CURTISS LEVELLE KENT, JR.

                             Appellant                 No. 40 MDA 2019


       Appeal from the Judgment of Sentence entered December 27, 2018
                In the Court of Common Pleas of Dauphin County
                Criminal Division at No: CP-22-CR-0001785-2016;
                             CP-22-CR-0000798-2018


BEFORE: SHOGAN, STABILE, and PELLEGRINI,* JJ.

MEMORANDUM BY STABILE, J.:                         FILED JANUARY 21, 2020

        Appellant, Curtiss Levelle Kent, Jr., appeals from the judgment of

sentence entered on December 27, 2018 in the Court of Common Pleas of

Dauphin County.         Appellant challenges the discretionary aspects of his

sentence. Upon review, we quash the appeal.

        The factual and procedural background of the instant appeal is not at

issue here. As the trial court explained:

        At docket 1785 CR 2016, the Appellant was sentenced on October
        4, 2016 with two counts of criminal use of a communication
        facility, two counts of possession with intent to deliver, and two
        counts of use of possession of drug paraphernalia. At docket 798
        CR 2018, the Appellant was sentenced on July 26, 2018 with two
        counts of terroristic threats.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S60016-19


Rule 1925(a) Opinion, 5/15/19, at 1-2 (footnotes and some capitalization

omitted).   On December 20, 2018, the trial court conducted a revocation

hearing on both dockets, recognizing as well that Appellant was facing new

charges in Northumberland County. Appellant’s probation officers testified at

the hearing, explaining to the court various mental health issues that led to

Appellant being medically committed. Appellant also testified, explaining to

the court that he stops taking his medications because of side effects. Id. at

2.

      At the conclusion of the hearing, the trial court issued an order

sentencing Appellant to serve one to two years in a state correctional

institution with a mental health treatment program.         Id.   The order was

entered on the docket on December 27, 2018 and Appellant filed a pro se

notice of appeal the following day, listing both docket numbers.

      Before we can entertain the merits of the instant appeal, we must

address the fact that Appellant filed a single pro se notice of appeal identifying

two different docket numbers. “The Official Note to Rule 341 was amended in

2013 to provide clarification regarding proper compliance with Rule341(a)[.]”

Commonwealth v. Walker, 185 A.3d 969, 976 (Pa. 2018).                Relevant to

cases subsequent to the publication of Walker (June 1, 2018), Rule 341(a)

requires that when a single order resolves issues arising on more than one

lower court docket, separate notices of appeal must be filed. Failure to do so

results in quashal of the appeal. See id. at 977.


                                      -2-
J-S60016-19


      On February 1, 2019, we issued a rule to show cause why the instant

appeal should not be quashed under Walker.          Appellant did not file a

response. The show cause order was discharged on February 15, 2019 and

the matter was referred to this merits panel.

      Walker’s mandate is clear. Because the December 27, 2018 sentencing

order resolved issues arising from two dockets, Appellant was required to file

two notices of appeal. Because Appellant failed to do so, we are constrained

to quash the instant appeal.

      Appeal quashed. Jurisdiction relinquished.

      Judge Shogan joins the memorandum.

      Judge Pellegrini concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/2020




                                     -3-